Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 380TH JUDICIAL DISTRICT COURT OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 14th day of January, 2015, the
cause on appeal to revise or reverse the judgment between

JEANNIE MCKELVY, Appellant                          On Appeal from the 380th Judicial District
                                                    Court, Collin County, Texas
No. 05-13-00990-CV          V.                      Trial Court Cause No. 380-04187-2011.
                                                    Opinion delivered by Justice Lang-Miers.
COLUMBIA MEDICAL CENTER OF                          Justices Bridges and Lang participating.
MCKINNEY SUBSIDIARY, L.P., D/B/A
MCKINNEY MEDICAL CENTER,
Appellee

was determined; and this Court made its order in these words:

      In accordance with this Court’s opinion of this date, the trial court’s order signed
November 14, 2013, granting the motion to dismiss filed by appellee Columbia Medical Center
of McKinney Subsidiary, L.P., d/b/a/ McKinney Medical Center is REVERSED and this cause
is REMANDED to the trial court for further proceedings consistent with this opinion.

        It is ORDERED that appellant Jeannie McKelvy recover her costs of this appeal from
appellee Columbia Medical Center of McKinney Subsidiary, L.P., d/b/a/ McKinney Medical
Center.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 27th day of March, 2015.




                                                           LISA MATZ, Clerk




                                        –2–
                                                       BILL OF COSTS
                 TEXAS COURT OF APPEALS, FIFTH DISTRICT, AT DALLAS

                                                      No. 05-13-00990-CV

                                                      JEANNIE MCKELVY

                                                                 V.

                              COLUMBIA MEDICAL CENTER OF MCKINNEY, ET AL

             (Trial Court No. 380-04187-2011 in the 380th Judicial District Court of Collin County)


The costs incurred on appeal to the Fifth Court of Appeals Dallas, Texas are below: $338.00
  Fee Date        Type of Fee        Charges           Paid                   Paid By
03/26/2014          Motion fee                       $10.00           E-PAID          PATTI ARTAVIA
02/25/2014          Motion fee                       $10.00           E-PAID          JACKIE GROVES
01/10/2014          Motion fee                       $10.00           E-PAID          BARBARA WILCOX
12/17/2013          Motion fee                       $10.00           E-PAID          TEXAS CONCIERGE
10/25/2013          Required Texas.gov efiling fee   $5.00            E-PAID          BRENDA GALLEGOS
09/20/2013          Required Texas.gov efiling fee   $5.00            E-PAID          BRENDA GALLEGOS
08/29/2013          Clerk's record                   $108.00          PAID            APPELLANT ATTORNEY
07/25/2013          Required Texas.gov efiling fee   $5.00            E-PAID          CHRISTIN PRADO
07/25/2013          Filing                           $175.00          E-PAID          CHRISTIN PRADO


         Court costs in this cause shall be paid as per the Judgment issued by this Court.

     I, LISA MATZ, CLERK OF THE FIFTH COURT OF APPEALS OF THE STATE OF TEXAS AT
DALLAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.


                                                               IN TESTIMONY WHEREOF, witness my hand and
                                                               the Seal of the COURT OF APPEALS for the Fifth
                                                               District of Texas, this March 27, 2015.

                                                               /s/ LISA MATZ, Clerk of the Court